1    Kristin A. Zilberstein, Esq. (SBN: 200041)
     L. Bryant Jaquez, Esq. (SBN 252125)
2    Jennifer R. Bergh, Esq. (SBN 305219)
3    Adam P. Thursby, Esq. (SBN 318465)
     GHIDOTTI | BERGER LLP
4    1920 Old Tustin Ave.
     Santa Ana, CA 92705
5    Ph: (949) 427-2010 ext. 1010
6    Fax: (949) 427-2732
     kzilberstein@ghidottiberger.com
7
     Attorney for Secured Creditor
8
     U.S. Bank Trust National Association, as Trustee for the Igloo Series III Trust, its successors
9    and/or assignees

10
                              UNITED STATES BANKRUPTCY COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
                                     SAN FRANCISCO DIVISION
13
14
15   In Re:                                              )    CASE NO.: 19-30291
                                                         )
16
     JOHN DENTONI                                        )    CHAPTER 13
17                                                       )
                                                         )    CONDITIONAL NON-
18            Debtor (s).                                )    OPPOSITION TO MOTION TO
                                                         )    SELL
19
                                                         )
20                                                       )
                                                         )
21                                                       )
22                                                       )
                                                         )
23                                                       )
                                                         )
24                                                       )
25                                                       )
                                                         )
26                                                       )
                                                         )
27                                                       )
28                                                       )




                                                     1                                           19-30291
 Case: 19-30291        Doc# 22     Filed: 05/03/19                             Conditional
                                                         Entered: 05/03/19 12:53:32        Non-opposition
                                                                                        Page    1 of 4
1       TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:
2       U.S. Bank Trust National Association, as Trustee for the Igloo Series III Trust, its
3    successors and/or assignees, (“Secured Creditor”) in the above-entitled Bankruptcy
4    proceeding, hereby submits the following Objections to Confirmation of the Chapter 13 Plan
5    proposed by (“Debtor”) John Dentoni.
6
             Secured Creditor is entitled to receive payments pursuant to a Promissory Note which
7    matures on 7/1/2035 and is secured by a First Deed of Trust on the subject property commonly
8    known as 724 Miller Ave., South San Francisco, CA 94080-2527 (“Property”).
9            Pursuant to 11 U.S.C. § 363(f) Secured Creditor is entitled to the full payment of their
10   claim. Secured Creditor has no Opposition to Debtor's Motion to Sell the Subject Property so
11   long as the lien of Secured Creditor is paid off in full satisfaction of the debt.
12           Based upon the foregoing, Secured Creditor respectfully requests any order granting
13   Debtor's Motion to sell include the below language:
14          The loan secured by a first lien on real property located at 724 Miller
15          Avenue, South San Francisco, CA 94080-2527 will be paid in full as of the
16          date of the closing of the sale, and the sale will be conducted through an
17          escrow and based on a non-expired contractual payoff statement received
18          directly from U.S. Bank Trust National Association, as Trustee for the Igloo
19          Series III Trust and its servicing agent, BSI Financial Services.
20
21   Dated: May 3, 2019                              GHIDOTTI | BERGER LLP
22
23                                                   /s/ Kristin A. Zilberstein
                                                     Kristin A. Zilberstein, Esq.
24                                                   Counsel for U.S. Bank Trust National
25                                                   Association, as Trustee for the Igloo Series III
                                                     Trust, its successors and/or assignees
26
27
28




                                                       2                                           19-30291
 Case: 19-30291        Doc# 22      Filed: 05/03/19                              Conditional
                                                           Entered: 05/03/19 12:53:32        Non-opposition
                                                                                          Page    2 of 4
1             A       E     S     2  41
                   E   S     252125
2            R      E   S     3 521
3     A      T      E   S     31 4 5
         I OTTI ER ER
4     1 2 O T     A
      S    A CA 2 5
5          4 42 2 1     1 1
      F     4 42 2 32


      A                   C
          S           T                 A                T                I    S      III T


1                                         ITE STATES A R TC CO RT
                  ORT ER               ISTRICT OF CA IFOR IA SA FRA CISCO IVISIO
11
12    I R                                                                CASE O    1 3 2 1

13                                                                       C A TER 13
14
                                                                         CERTI IC TE           ER ICE
15
1
1
1
1
2
21                                              CERTI IC TE              ER ICE
22
              I                             C        O               S    C        I
23
24                                                                                     1 2 O    T

25    A           S           A     CA 2    5
2             I
2
                                                             S             S
2
                                            S            S


                                                                 1
    Case: 19-30291                Doc# 22      CERTIFICATE
                                            Filed:          OF SERVICE
                                                   05/03/19 Entered: 05/03/19 12:53:32              Page 3 of 4
1     O         3 2 1 I
2                        C        ITI                       ITI         T     TI      T   E
3
4
5
       V             S
                                                            T

       24           A                                           O           5
      S     S       F             CA 4                      F           C   CA 44 4

              C                                                     T
1     R        S                                            O                S T     SF
11    F       R                   C                                           F
      12       S                                            45                A 5 F           5 153
12    I     CA 2 14                                         S F              CA 41 2
13
14                   F       C            A                         I
                    S                 S
15
1           V E                                                                               R
1     E                       C

1           F            I                                                                S
      A
1
2           E                         3 2 1    S    A    C

21
      E         A
22
23
24
25
2
2
2




                                                        2
    Case: 19-30291           Doc# 22         CERTIFICATE
                                          Filed:          OF SERVICE
                                                 05/03/19 Entered: 05/03/19 12:53:32          Page 4 of 4
